﻿On behalf of the Government and people of Papua New Guinea, it is my pleasure to congratulate you, Sir, on your election to the important post of President of the General Assembly at its forty-sixth session.
As you are aware, Papua New Guinea's Foreign Minister, Sir Michael Somare, was a candidate for the presidency of this session of the General Assembly. As a democratic country whose Constitution is based on United Nations principles and practices, we of course accept the collective decision of this body in electing you as its President. We pledge ourselves to working with you during your term of office with much pleasure and gratitude. On the basis of the principle of shared responsibility, we intend to maintain our strong commitment to the United Nations. We will continue to make our modest contribution to the work of the world's highest body.
Allow me to place on record Papua New Guinea's appreciation for the excellent job accomplished by your predecessor. His Excellency Mr. Guido de Marco of Malta. Among his pressing responsibilities, he has been instrumental in the ongoing reform exercises at the United Nations, and my delegation commends his contribution to that important development.
Papua New Guinea's commitment to the United Nations is rooted in our Constitution, which establishes a democratic system of government and protects the basic rights and fundamental freedoms of the individual within the framework of society. Our national Constitution provides for due process of law to ensure that personal liberties are protected by impartial and independent courts of law. Within our constitutional framework, we have established an extensive and working legal system of checks and balances to ensure that executive government is fully accountable to its people.
The fundamental provisions of our Constitution embody the ideals and values of democracy, more conducive within our Melanesian practices of consensus in democratic decision-making. We support the processes of democratisation now under way throughout the international community.
Papua New Guinea welcomes the new Members to the United Nations. Their membership is a clear indication of their support for the increasing importance of the United Nations. We join other delegations in congratulating and welcoming the Baltic States of Estonia, Latvia and Lithuania as new Members of the United Nations. We also congratulate the Democratic People's Republic of Korea, the Federated States of Micronesia, the Republic of Korea and the Republic of the Marshall Islands for their admission as full Members.
This is indeed an event of historic Importance for the Governments and peoples of those States, and we join them in celebrating this important and unique occasion. My delegation is particularly proud to witness the admission of two members of the South Pacific Forum, the Federated States of Micronesia and the Republic of the Marshall Islands, because we have contributed towards the process of self-determination and independence for both those island States. We are pleased that the aspirations of their peoples have been realised. Papua New Guinea firmly believes also that the admission of the two Koreas as members of the international community is a significant development in the region. It is our sincere hope that their admission to the United Nations will accelerate and provide an additional avenue for dialogue in the reunification process.
The Assembly convenes at a time of rapid change in the global political, economic and social arenas. It is also a period when there is ever-increasing concern for the future destiny of our global environment. These developments have placed the international community in a more precarious position than ever before. Therefore it is vital that this Assembly continue to play a leading role in finding solutions concerning these challenges. In this regard, we welcome the reform exercise that is currently being pursued at the United Nations to improve its effectiveness.
The achievements over the years of the United Nations system are commendable, particularly in the areas of decolonization, disarmament, the environment, social justice and the maintenance of world peace and security. My delegation highly commends the Secretary-General, Mr. Perez de Cuellar, for his strenuous efforts in upholding the principles and purposes of the United Nations Charter. We strongly believe that a strengthened United Nations system is necessary so that it can play a pivotal role in promoting peace and security as well as equitable economic relations between developed and developing countries. Papua New Guinea, since its accession to independence in 1975 and its subsequent admission to membership to the United Nations, has played and will continue to play its part consistent with the underlying principles and purposes of the United Nations Charter.
We ARE encouraged by the positive changes in relations between nations. The marked improvement In East West relations, particularly between the super-Powers, and their combined efforts to find solutions on many of the global issues bring hope and optimism to international cooperation.
While we were alarmed at the recent developments in the Soviet. Union, we are, however, pleased to note the positive developments that are currently taking place in that country. It is our hope that that great country will, through negotiations and dialogue, find solutions to its current difficulties and continue to contribute to international cooperation and development.
Our region, the South Pacific, is relatively free of major conflicts and tensions. Nevertheless, we are not immune from the effects of external problems elsewhere. The South Pacific Community is comprised of many small island States scattered throughout the vast South Pacific. We largely depend on a limited number of agricultural and marine products for our livelihood and export income. Our struggle is, therefore, one of survival.
While we welcome positive contributions towards the overall development of our region, we also believe that external efforts in this development process should not lead to situations that would threaten our environment, our limited resources and in particular our livelihood.
For these reasons, the South Pacific Forum initiated and concluded a number of important, arrangements to safeguard our region and our resources. These arrangements include the South Pacific Nuclear-Free Zone Treaty, the Convention for the Protection and Development of the Natural Resources and Environment and the Convention for the Prohibition of Drift-net Fishing in the South Pacific.
Last year marked the thirtieth anniversary of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples. It is also the desire of the United Nations to ensure total eradication of colonialism by the year 2000. Even though the struggle against colonialism has been largely successful, our region still places great importance on the emancipation of the remaining colonial Territories and their peoples around the world, including those in the South Pacific.
My country remains committed to the work of the Special Committee on decolonisation to ensure that the United Nations Decade for the Eradication of Colonialism is effectively implemented.
My delegation is particularly encouraged by the measures being taken in New Caledonia by the French authorities under the Matignon Accords, in cooperation with all sectors of the population, to promote equitable political, economic and social development in order to provide a framework for that Territory's peaceful evolution to self-determination and independence.
We welcome the willingness of the French Government to allow a South Pacific Forum ministerial visiting mission to New Caledonia this year. Likewise, we further seek the cooperation of the French authorities to facilitate regular visits to New Caledonia by visiting missions of the United Nations to monitor the developments in that Territory.
My Government believes that in order to facilitate smooth transition to self-determination and independence, the Administering Authority must enhance opportunities for assistance in education and training, especially for the Kanaka of Hew Caledonia. There are other dependent Territories in the region which must also be given opportunities by the Administering Authorities concerned to achieve self-determination.
Mora than ever before, the environment-related issues have increasingly occupied an important place on the agenda of the United Nations, as well as being of concern to individual countries and regions. The continuing deterioration of our global environment is a matter of grave concern to all of us. If this trend is allowed to continue unchecked, it will most certainly disrupt the global ecological balance and jeopardise the Earth's life-sustaining capacities.
We in the South Pacific are alarmed at the changing global climatic conditions which threaten present and future generations with untold economic and social consequences. Therefore we appeal to the world community to consider with the utmost seriousness how we can control global patterns of production and consumption, to avoid the degradation of the global life-support systems.
The global warming and climatic changes which are causing rising sea-levels are a direct threat to the very survival of the small island States. In this regard, we commend the efforts of the Association of Small Island States to seek the cooperation of the international community to develop a framework convention on climate change.
We firmly believe that international cooperation in the field of environmental protection calls for global multilateral approach so that all aspects of the issue can be considered, while, at the same time, the development priorities of developing countries are retained.
We are pleased with the progress being made towards the convening of the United Nations Conference on Environment and Development in Brazil in June 1992. My Government looks forward to constructive and meaningful contributions by participants to ensure that we take collective measures to protect and preserve our global environment.
Papua New Guinea will continue to work with other member States of the South Pacific Forum in opposing nuclear testing and the dumping of nuclear and in our other toxic region. We appeal to the international community to conform to standards prescribed under the London Convention on Dumping as well as the regional safeguard arrangements to which I have referred earlier. These arrangements are important to us for the protection and survival of our region and our people.
My delegation is, however, concerned that, despite long-standing opposition by the South Pacific Forum, France continues to carry out its nuclear testing activities in the region. We strongly urge France to consider seriously our concern and take positive measures to put an end to this act of terrorism against the ecosystem and humanity.
In this connection, Papua New Guinea welcomes the decision by the Government of the United States to cease the operation of its chemical-weapon incineration facility at Johnston Atoll.
Japan's recent decision to cease drift-net fishing in our waters is also applauded, and we hope other distant-water fishing nations can make similar declarations soon.
Lasting solutions for some of the current conflicts around the globe constitute the only prerequisite to international peace, security and development. Papua New Guinea welcomes the acceptance by all parties of the framework agreement for a comprehensive political settlement of the Cambodian conflict.
My Government believes that the continued involvement of the United nations is necessary in order to ensure the peaceful resolution of the Cambodian problem. By way of a modest contribution, I am pleased to confirm that Papua New Guinea is prepared to participate in any United Nations peace-keeping arrangements in Cambodia.
My delegation commends the efforts of the United Nations in working towards a peaceful resolution of the question of Western Sahara in line with the appropriate resolutions of the Security Council. We are, however, disappointed that progress is being impeded owing to the current problems in Western Sahara. We are hopeful that the participating parties will allow dialogue and reconciliation to continue and enable the Sahraouis to determine their own future destiny. The impasse in the search for a solution in regard to the Middle East question continues to concern my Government. We have always maintained that the Palestinians have a right to a homeland as much as Israel has a right to exist within secured borders. We believe these two conditions are fundamental to any lasting solution of the problem.
Papua New Guinea has, on many occasions, voiced its concern over the institutionalised apartheid system that exists in South Africa. The latest developments in that country are encouraging, and further steps should be taken to accelerate the process of totally dismantling apartheid in all its forms. He acknowledge the pressure exerted by the international community against the racist South African regime, particularly through the adoption of appropriate United Nations General Assembly resolutions and the sustained dialogue between the various political groups in that country. My Government firmly believes that the final eradication of apartheid and an improvement in relations between South Africa and the neighbouring front-line States, as well as the return of the country to a united, non-racial and democratic system, would provide peace and security in the entire region. It is our firm conviction that sanctions should be continued until the apartheid system is completely dismantled. This institutionalized racism, under apartheid, is indeed a crime against humanity.
The universality of membership of the United Nations is an important objective of the international community. The realization of social justice and equity for all the peoples of the world must be given equal priority by the world community. The United Nations must therefore place people at the centre of all its activities concerning world peace and security. There is a need for all Member States and international civil servants to make every effort to humanize the institutions of the United Nations system so that they may efficiently and effectively contribute to the improvement of the social conditions of the masses of suffering people throughout the world.
The social and political evils of poverty, illiteracy, unemployment, drug abuse, and inequality between men and women and between States are still
prevalent. In this regard, my delegation would like to appeal to all Member States to lend their support for the proposed world summit for social development, which was endorsed at the session of the Economic and Social Council in Geneva this year.
There are many changes taking place in the world economy. We observe, however, that these changes in international economic relations have not brought about any fundamental change in the unfair international economic order. The situations regarding external debt, economic growth and the reverse flow of capital remain unchanged.
The shift by Eastern European countries towards market-oriented economies, the move towards a single European market, and regional initiatives such as Asia-Pacific economic cooperation can have serious consequences for the developing countries. These problems have been further compounded by continuing global economic recession, inflation, high interest rates, rising unemployment, lack of investment, slow growth and protectionism. All these factors contribute to slow progress and to the stagnation that has a considerable effect on the social and economic well-being of developing countries in particular.
We believe that developing countries are deprived of the opportunity to take advantage of the new technological revolution, which has promoted the internationalization of production and finance and has given a new impetus to the growing integration of the world economy. It therefore appears evident that disparities between the developed and the developing countries win continue to grow if the underlying problems are not adequately addressed with a view to enhancing and promoting equitable trade and economic cooperation between the developed and the developing countries.
My Government wishes to appeal to the international community to recognise that it is of vital importance that in the ongoing Uruguay Round of multilateral trade negotiations the multilateral trading system, should be fully responsive to the special needs of developing countries, particularly with regard to the consideration of commodity prices and the protection of agro-based and other light industries. He also believe that the Uruguay-Round negotiations should lead to the conclusion of a comprehensive agreement and safeguards based on the basic principle of non-discrimination and on the preservation of the flexibility available to developing countries under the General Agreement on Tariffs and Trade.
We in the Pacific depend largely on tropical agricultural export products to raise foreign exchange to meet the needs of our people. We have, however, experienced enormous difficulties as a result of both fluctuating commodity prices and the discriminatory trade policies of some developed nations. In this regard, we join others in the international community in urging all participants in the Uruguay Round to commit themselves to a comprehensive and successful end to the negotiations and to underline the importance of fair trade to all countries.
Papua New Guinea values its relations with the European Economic Community, particularly under the umbrella of the various Lome Conventions. It is our hope that the current political and economic problems in Eastern Europe and the move towards a single European market in 1992 will not in any way affect the agreed provisions put in place under the Lome IV Convention. We believe that the diverting of development assistant to Eastern Europe will have a negative effect on the economies of the developing countries.
Never before has the United Nations enjoyed such widespread support for its efforts, and never before have international civil servants been called upon to help guide so many different peoples to peace, democracy and independence. It is a cull to which they have responded with the exceptional talent, experience and dedication that the world has come to expect from them. These tasks are undertaken sometimes at great personal cost to the international civil servants, who chose to uproot themselves and their families for the duration of their assignments. Many have been detained and held hostage during the course of their duties. We call on those responsible to release and free them to their important duties and to their families.
As for those who have paid the ultimate price and laid down their lives while working for peace, Papua New Guinea salutes their sacrifice and cherishes their memory. As we move into this session of the General Assembly and towards its probable mandates for more United Nations missions, the independence of the international civil service must be guarded more carefully than has been the case in the past.
In conclusion, we wish to emphasize that the aspirations to world peace, and to fair and just development, cannot be realized without political realism and recognition of the dynamics of international politico where narrow political ends of the most powerful States are pursued. International economic and political structures, as they exist today, promote inequality and imbalances. The United Nations cannot, and must not, be used as a legitimizing tool for powerful States utilizing their military arsenals to achieve their narrow political ends.
The global humanitarian concern for all States Members of the United Nations is to take positive steps to minimize inequality between nations, and between different societies and peoples within each State. The prime mission of the United Nations, and the challenge of the 1990s, is to move away from rhetoric and make genuine efforts to evolve economic and political structures at the international level that will support development processes capable of securing and enhancing social and economic justice for all. That is the mission for mankind.
